09/16/2020



                                                                                           Case Number: DA 20-0433




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 20-0433

IN THE PARENTING OF:

T.J.E.,

             A Minor Child,

RACHEL RENE ERICKSON,
                                                       ORDER OF MEDIATOR APPOINTMENT
              Petitioner and Appellant,

      and

TRAVIS JOHN ERICKSON,

              Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Mary Sillstrop Obermiller, whose name appears next
on the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 16, 2020.




                                            Bowen Greenwood, Clerk of the Supreme Court

            .c:    Rachel Rene Erickson, Travis John Erickson, Mary Sillstrop Obermiller